 



Exhibit 10.2

SEPARATION AGREEMENT AND GENERAL RELEASE

     THIS SEPARATION AGREEMENT AND GENERAL RELEASE (the “Agreement”) is made and
entered into by and between Paul Turner (“Employee”) residing at 10696 Henderson
Road, Fairfax Station, VA 22039, and American Management Systems, Incorporated
(“AMS”) with its principal place of business at 4050 Legato Road, Fairfax, VA,
22033, and is effective as of the date of execution by Employee.

     WHEREAS, Employee is employed by AMS as a Executive Vice President; and

     WHEREAS, pursuant to this Agreement Employee and AMS agree to end the
employment relationship; and

     WHEREAS, AMS wishes to provide Employee assistance in transitioning from
AMS employment and so has offered and Employee has agreed to accept this
Agreement as set forth below; and

     WHEREAS, the parties agree that it is in their mutual interest to resolve
all matters between them on an amicable basis;

     NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth in this Agreement, the sufficiency of which the parties
acknowledge, it is agreed as follows:

     1. Separation from Employment

     Employee’s last day as an AMS employee will be June 30, 2003 (the
“Separation Date”). However, Employee may perform services for AMS as a
consultant on an as-needed basis after Separation Date.

     2. Severance and Other Consideration

     (a) In consideration for Employee’s promises in this Agreement, and in full
settlement of any actual or potential claims, AMS agrees to do the following:

i) pay to Employee the sum of Four hundred thousand dollars ($ 400,000) which
constitutes an amount equal to one year of Employee’s current base salary;

 



--------------------------------------------------------------------------------



 



ii) pay to Employee amounts equal to 18 months of premiums for health and dental
insurance continuation coverage under any AMS health plans that Employee is
enrolled in as of Separation Date pursuant to Section 4980B of the Internal
Revenue Code of 1986, as amended (the “Code”), less the employee portion of such
premiums.

iii) provide Employee with the option of recording an outgoing message for his
AMS voicemail box that contains information as to where he can be reached. AMS
will keep the outgoing message in the voicemail system for three (3) months
after the Separation Date. Employee has provided AMS with the contents of this
outgoing message and AMS has approved of such message;

iv) provide Employee with executive outplacement services through Right
Management Consultants’ Professional Management Service program for a period of
up to nine (9) months after he first consults Right Management Consultants; and

v) in any formal announcement concerning Employee’s departure the reason for the
separation will be set forth as “Employee is leaving AMS to retire and pursue
other interests”.



(b)   Within fifteen (15) business days following the receipt by AMS of this
Agreement signed by Employee, the payments referenced in Section 2(a)(i) and
(ii) will be made by direct deposit into Employee’s Bank of America account into
which his paychecks are currently deposited. These payments shall be subject to
all legally required withholdings and deductions.



(c)   Employee understands that AMS will not provide him with severance pay or
any of the other benefits listed above if he revokes his signature as allowed in
Section 16 below.

     3. Consideration Acknowledgement

     The parties agree that AMS’s promises in Section 2 are in full, final and
complete settlement of all claims Employee may have against AMS, its affiliates,
past and present officers, directors, employees, agents, successors and assigns,
and exceed those to which Employee

-2-



--------------------------------------------------------------------------------



 



otherwise would be entitled absent his promises in this Agreement.

     4. Stock Options

     Employee’s stock options with a grant date of March 6, 2003 (Non-qualified)
shall fully vest on Separation Date. Moreover, notwithstanding language to the
contrary in the relevant stock option agreement signed by Employee and the terms
of the American Management Systems, Incorporated 1996 Amended and Restated
Option Plan F, Employee shall retain the right to exercise any of his
outstanding stock options through August 31, 2003.

     5. Other Welfare Benefit Plans

     This agreement does not affect in any way Employee’s rights to any vested
amounts in his accounts under the American Management Systems, Inc. 401(k) Plan,
the American Management Systems, Inc. WealthBuilder Plan, the American
Management Systems, Incorporated Deferred Compensation Plan, and the American
Management Systems, Incorporated StockBuilder Plan.

     6. Accrued Vacation

     AMS will pay Employee any accrued but unused annual leave at current rate
of pay as of his Separation Date, in accordance with AMS policies. Such payment
will be disbursed by check made payable to Employee no later than the next
regularly scheduled payday after the Separation Date.

     7. Business Expenses

     AMS will reimburse Employee for legitimate business expenses incurred on or
before Separation Date in accordance with AMS’s expense reimbursement practices
so long as such expenses are submitted on or before August 15, 2003.

     8. Non-Admission of Liability

     Nothing in this Agreement shall be construed as an admission of liability
by AMS, its affiliates, or its past and present officers, directors, employees
or agents, and AMS specifically disclaims liability to or wrongful treatment of
Employee on the part of itself, its affiliates, and its past and present
officers, directors, employees and agents.

     9. No Pending Actions

-3-



--------------------------------------------------------------------------------



 



     Employee represents that he has not filed any complaints or charges against
AMS with the U.S. Department of Labor, the Equal Employment Opportunity
Commission, or with any other federal, state or local agency or court, and
covenants that he will not seek to recover on any claim released in this
Agreement. To the extent permitted by law, Employee promises that he will not
voluntarily assist any third party in pursuing any legal claim against AMS, and
he will immediately notify AMS if he is asked to provide such assistance.

     10. Legal Fees and Indemnification

     In the event that Employee becomes a party to a lawsuit based on his
actions lawfully taken as an employee of AMS, AMS agrees to reimburse Employee
for his reasonable legal fees and expenses of legal counsel in defending against
such action, provided that Employee provides AMS written notice of such action
within five (5) business days of receiving service of such action and further
provided that Employee’s choice of legal counsel is subject to AMS’s approval,
which approval shall not be unreasonably withheld. Notwithstanding the
foregoing, AMS is under no obligation to pay for Employee’s legal fees if AMS or
its shareholders are bringing an action against Employee for fraud, gross
negligence, willful misconduct, embezzlement, misrepresentation,
misappropriation or similar wrongdoing. However, if Employee defends against and
prevails in such an action brought by AMS or its shareholders, Employee shall be
entitled to full reimbursement for all reasonable costs, fees, and legal
expenses. Further, in the event of such an action, the confidentiality
provisions of this agreement shall not apply to the extent disclosure is
necessary in the course of the litigation.

     With respect to any claim(s) that may be advanced against Employee
personally for actions lawfully taken during the ordinary course of his
employment with AMS, Employee shall be entitled to the same right to
indemnification by AMS that is afforded to similarly situated employees of AMS,
namely the indemnification rights that may exist under AMS’s insurance policies
or in an individual employment agreement. No provision in this Agreement shall
be construed to create any additional rights to indemnification.

     11. Ongoing Cooperation

     In the event that a third party pursues a legal claim against AMS relating
in any way to any task or project on which Employee worked while at AMS, he
agrees to provide reasonable and lawful cooperation to AMS in its defense
against such claim. AMS shall pay any reasonable

-4-



--------------------------------------------------------------------------------



 



expenses incurred by Employee in connection with such cooperation. Employee
voluntarily agrees to make himself available to AMS for interviews and to
provide AMS with truthful and accurate information including but not limited to
documents, testimony, or written or oral statements. Employee agrees to notify
AMS, directly or through counsel, within five (5) days of receipt of any
subpoena regarding his employment with AMS so that AMS may take any action that
it deems appropriate to protect its proprietary and other interests.

     12. General Release and Covenant Not to Sue

     Employee covenants not to sue, and fully and forever releases and
discharges AMS, its subsidiaries, affiliates, divisions, successors and assigns,
together with its past and present shareholders, directors, officers, employees,
and agents (collectively, the “Releasees”) from any and all claims, debts,
liens, liabilities, demands, obligations, acts, agreements, causes of action,
suits, costs and expenses (including attorneys’ fees), damages (whether
pecuniary, actual, compensatory, punitive or exemplary) or liabilities of any
nature or kind whatsoever in tort, contract, or by federal, state or local
statute, regulation or order, law or equity or otherwise, whether now known or
unknown; provided, however, that nothing in this Agreement shall either waive
any rights or claims of Employee that arise after the date Employee signs this
Agreement or which, as a matter of law, cannot be released or waived. Moreover,
nothing in this Agreement shall impair or preclude Employee’s right to claim
reasonable expenses, legal fees or indemnification pursuant to Sections 10 and
11, or to take action to enforce the terms of this Agreement. This release
includes but is not limited to claims arising under federal, state or local laws
prohibiting employment discrimination, including but not limited to Title VII of
the Civil Rights Act of 1964, as amended, the Age Discrimination in Employment
Act, as amended, or the Americans with Disabilities Act; claims under the Worker
Adjustment and Retraining Notification Act; claims for attorneys’ fees or costs;
workers’ compensation claims; any and all claims regarding any employment
contract, whether written, oral, implied or otherwise; claims relating to AMS’s
right to terminate its employees; claims for salary, payments in lieu of
extended leave, incentive payments or any other remuneration, or any other
claims under federal, state, or local statute, regulation or ordinance, common
law, or any other law whatsoever. Employee expressly agrees and understands that
this is a General Release.

     13. Employment Verification

-5-



--------------------------------------------------------------------------------



 



     Employee shall direct all employment verification inquiries to Pat
Bradshaw, Vice President Human Resources Operations, who shall provide requestor
only Employee’s dates of employment and last job title and shall confirm his
most recent salary.

     14. Confidential Information and Return of Company Property

     Employee acknowledges that all confidential information regarding the
business of AMS compiled by, created by, obtained by, or furnished to, Employee
during his employment with AMS is the exclusive property of AMS. On or before
Separation Date, Employee will return to AMS all originals and copies of any
material involving such confidential information. Employee further agrees that
such confidential information is a valuable and unique asset of AMS and agrees
that he will not at any time after execution of this Agreement, directly or
indirectly, divulge or use such information, whether or not such information is
in written or other tangible form unless required by law. Employee also will
return to AMS on or before Separation Date any items in his possession, custody
or control that are the property of AMS including, but not limited to, his
computer, employee manual, passwords, office equipment, identification card and
office keys.

     15. Non-Disparagement

     Subject to Employee’s obligation to provide truthful and accurate
information in legal proceedings, Employee agrees that he will not voluntarily
make any negative or disparaging statements (written or verbal) about AMS or any
of its directors, officers or employees. It is not AMS management’s intent to
disparage Employee’s work abilities or to impede Employee’s ability to secure
alternate employment. If Employee notifies the AMS Chief Human Resources Officer
that he believes he has been disparaged by a specific AMS employee, AMS will
take appropriate action to deter future disparagement.

     16. Execution and Revocation Periods

Employee acknowledges that he has been given at least twenty-one (21) days to
consider this Agreement and that he has seven (7) days from the date he executes
this Agreement in which to revoke it and that this Agreement will not be
effective or enforceable nor the payments and other benefits set forth in
Section 2(a) provided until after the seven (7) day revocation period ends.

-6-



--------------------------------------------------------------------------------



 



Employee’s signature below, on a date before the expiration of the twenty-one
(21) day review period, shows that he has waived any of the remaining time
within the twenty-one (21) days. Revocation can be made by delivery of a written
notice of revocation to Garry Griffiths, Chief Human Resources Officer, American
Management Systems, Inc., 4050 Legato Road, Fairfax, Virginia, 22033, by
midnight on or before the seventh calendar day after Employee signs the
Agreement.

     17. Consultation with Counsel

     Employee acknowledges that he has been advised to consult with an attorney
of his choice with regard to this Agreement. AMS agrees to contribute up to
$3,000 in legal expenses incurred by Employee for legal consultation provided
AMS receives an invoice for such expenses. Employee hereby acknowledges that he
understands the significance of this Agreement, and represents that the terms of
this Agreement are fully understood and voluntarily accepted by him.

     18. Binding Effect

     This Agreement shall be binding on AMS and Employee and upon their
respective heirs, administrators, representatives, executors, successors and
assigns, and shall run to the benefit of the Releasees and each of them and to
their respective heirs, administrators, representatives, executors, successors
and assigns.

     19. Non-Compete, Non-Solicitation Provisions

     Employee acknowledges that in the course of his employment with AMS he has
been exposed to a significant amount of highly confidential information about
AMS and its clients, business practices and strategies and that even inadvertent
disclosure of this information would cause AMS great harm. Accordingly Employee
agrees that:



a.   for twelve (12) months from the Separation Date (the “Restricted Period”)
he will not, on his own behalf or on behalf of any other person or entity,
directly or indirectly solicit for the provision of, or provide competitive
products or services to, any AMS customers for which he provided products and
services on behalf of AMS during the two (2) years prior to the Separation Date,
or any prospective customers that AMS was actively soliciting to become clients
during the two (2) years prior to his Separation Date and in which

-7-



--------------------------------------------------------------------------------



 





    Employee had any involvement in the solicitation or proposal process.
“Competitive Products or Services” means products or services, which are in
whole or in part similar to AMS’s proprietary products or to services then
available from AMS Innovation and Transformation business unit on the Separation
Date.



b.   during the Restricted Period Employee will not directly or indirectly, on
his own behalf or in aid of another person or entity, hire or engage or solicit
for hire or engagement any individual who was an employee of AMS in the three
(3) months prior to the solicitation or hire.



c.   Employee agrees that the above restrictions are reasonable— including the
short length of time, and the limitation as to AMS customers and prospective
customers—and do not unreasonably restrict his ability to earn a living after
the Separation Date. Employee further agrees that these restrictions protect
AMS’s legitimate business interests. Employee also agrees that in addition to
any other remedies, including an action for damages, AMS also may seek
injunctive relief against Employee for violation of this Section.

     At the sole discretion of AMS, any of the provisions of paragraph 19 may be
waived by the Chief Human Resources Officer, but such waiver must be in writing.

     20. Entire Agreement

     This Agreement sets forth the entire agreement between Employee and AMS,
and fully supersedes any and all prior agreements or understandings between them
regarding its subject matter; provided, however, that nothing in this Agreement
is intended to or shall be construed to modify, impair or terminate any
obligation (a) of Employee pursuant to the AMS Confidentiality and Intellectual
Property Rights Agreement signed by Employee on January 7, 2000, that by its
terms continues after Employee’s separation from AMS’s employment (copy attached
as Exhibit A), or (b) of Employer pursuant to any agreements establishing the
terms of benefit or long term compensation plans with the exception of any stock
option agreements.

     21. Amendment

     This Agreement may be modified only by written agreement signed by both
parties.

-8-



--------------------------------------------------------------------------------



 



Employee acknowledges that he has not relied upon any statement or
representation, written or oral, by any AMS Releasee that is not set forth or
referenced in this Agreement.

     22. Choice of Law

     This Agreement shall be governed in all respects by the law of the
Commonwealth of Virginia, without regard to its conflict of laws principles.

     23. Confidential Nature of Agreement

     Employee agrees to keep both the existence and the terms of this Agreement
confidential and not reveal its contents to any person or entity (including
former and current employees of AMS). Notwithstanding the foregoing, Employee
may discuss this Agreement with his attorney, immediate family members,
financial consultants, or as otherwise required by law. However, Employee must
advise whomsoever he tells that he/she has the same confidentiality obligations
as Employee. This confidentiality provision is an essential part of the
consideration for AMS to enter into this Agreement and if breached, AMS would be
irreparably harmed and entitled to recover damages.

     24. Counterparts

     This Agreement may be signed in counterparts and each such counterpart
shall be deemed to be an original but together all such counterparts shall be
deemed a single agreement.

     25. Interpretation and Severability

     The language in this Agreement shall be construed as a whole and will be
given its fair meaning. This Agreement will not be interpreted for or against
any party. In the event that any one or more of the provisions contained herein
shall for any reason be held to be unenforceable in any respect under the law of
any state or of the United States, such unenforceability shall not affect any
other provision of this Agreement, but, with respect only to that jurisdiction
holding the provision to be unenforceable, this Agreement shall be construed as
if such unenforceable provision had never been in the Agreement.

     26. Arbitration

     Any dispute or controversy arising under or in connection with this
Agreement shall be settled by arbitration, in accordance with the Employment
Arbitration Rules and procedures of

-9-



--------------------------------------------------------------------------------



 



the American Arbitration Association. Arbitration shall occur before a single
arbitrator, provided, however, that if the parties cannot agree on the selection
of such arbitrator within thirty (30) days after the matter is referred to
arbitration, each party shall select one arbitrator and those arbitrators shall
jointly designate a third arbitrator to comprise a panel of three arbitrators.
The decision of the arbitrator shall be rendered in writing, shall be final, and
may be entered as a judgment in any court in the Commonwealth of Virginia. AMS
and the Employee each irrevocably consent to the jurisdiction of the federal and
state courts located in Virginia for this purpose. The arbitrator shall be
authorized to allocate the costs of arbitration between the parties.
Notwithstanding the foregoing, AMS, in its sole discretion, may bring an action
in any court of competent jurisdiction to seek injunctive relief in order to
avoid irreparable harm and such other relief as AMS shall elect to enforce
sections 11, 14, 15, and 19.

PLEASE READ CAREFULLY. THIS
AGREEMENT AND GENERAL RELEASE INCLUDES A
RELEASE OF ALL KNOWN AND UNKNOWN CLAIMS. EMPLOYEE’S
VOLUNTARY SIGNATURE BELOW ACKNOWLEDGES THAT HE HAS READ THIS
AGREEMENT, UNDERSTANDS ITS TERMS, AND HAS ENTERED INTO IT
KNOWINGLY.

           
Dated:
06/05/03

--------------------------------------------------------------------------------

      /s/ Paul A. Turner


--------------------------------------------------------------------------------

(EMPLOYEE NAME)    
Dated:
06/05/03

--------------------------------------------------------------------------------

      AMERICAN MANAGEMENT SYSTEMS,
INCORPORATED           By:  
/s/ Garry Griffiths

--------------------------------------------------------------------------------

Garry Griffiths, EVP and Chief HR Officer

-10-